The Heads of State or Government, meeting in Harare, Zimbabwe during the eighth summit Conference of the Movement of Non-Aligned Countries, expressed their deep concern over the acceleration in nuclear rearmament, and stated that never before had mankind been so close to self-destruction, and that the alternative today is not between peace or war, but between life and death. It is in those circumstances that the forty-first session of the United Nations General Assembly takes place.
In his address to the Harare Summit, President Fidel Castro said:
"Our world faces two deadly and hitherto unknown dilemmas, peace or total self-destruction, and a just international economic order or the most horrible fate for the vast majority of the peoples of the earth represented here, even if peace prevailed."
That state of affairs is the legacy the consequence, of the centuries during which our peoples suffered exploitation, plunder and slavery, imposed first by the colonial Powers and then by the neo-colonialists and the imperialists. We have fought for centuries to shake the yoke of foreign domination, to attain freedom and independence, to achieve the right to strive for development. That battle is not over yet. Everywhere around the world, the stubborn refusal of the main developed capitalist countries to accept the true independence of our peoples is evident.
That is the explanation of the nuclear rearmament policy, the uninterrupted development of new weapons of mass destruction, the accumulation of every type of strategic bombers, aircraft carriers, battleships, submarines, and strategic missiles, and of the installation of military bases all over the world by the imperialists who, not content with militarizing our planet, are also attempting to militarize outer space.
The deployment of weapons, on earth and in space, is aimed at maintaining or recovering their military predominance and superiority, in order to continue to exploit the human and natural resources of the world. The United States leads and promotes this terrible process which is threatening the world with war and hunger, with nuclear destruction and endless poverty. Enormous sacrifices have been required to deal with that situation.
"Socialism, intrinsically, is incompatible with war, with the exploitation of the sweat and natural resources of other peoples. Socialism does not need to make investments abroad, to establish military bases outside its borders, or to carve up the world. It does not need to produce weapons to give impetus to the economy and enrich monopolies; it knows perfectly well that resources can and should be invested in factories, hospitals, schools, homes, recreation and cultural centers, and other more noble endeavors. The heaviest burden imperialism has imposed on socialism is the need for arms expenditure, as my country, only a few miles away from the United States, knows it all too well."
In Harare at the eighth summit Conference of the Non-Aligned Movement, the Heads of State or Government expressed their concern over the rapid acceleration of the arms race, especially in the nuclear field. They expressed their deep concern over the announcement by the United States Administration that it would not abide by the provisions of the Strategic Arms Limitation Treaty of 1979 (SALT II). They called upon the United States Administration to reconsider the attempts to take the arms race into outer space and strongly reaffirmed the principle that outer space is the common heritage of mankind and should be used only for peaceful purposes. They welcomed the comprehensive and timely nuclear disarmament Program, with a phased timetable and various deadlines, recently proposed by the Soviet Union. They called for a moratorium in the production and deployment of nuclear weapons while negotiations for a nuclear-test-ban treaty were under way. They welcomed the unilateral moratorium on nuclear tests declared by the Soviet Union in August 1985, which has been extended several times, most recently, until January 1987; and they called upon the United States to join the moratorium.
Cuba wishes to take this occasion to reiterate its firm support for those demands, which enjoy the support of the Non-Aligned Movement, which virtually means the support of mankind as a whole.
The abundant resources now invested in the arms race could well be devoted to improve the quality of life of human beings, millions of whom suffer from hunger, and from lack of medical care, employment, education and social welfare.
Aware of the significance of the link between disarmament and economic and social development, Cuba regrets that the international conference on that question, which had been scheduled for last August, was not convened,; and looks forward to the adoption of the relevant decisions needed so that it can be convened and meet without fail in 1987.
The continuing world economic crisis whose cruel consequences are felt above all by the under developed countries, continues to cause deep concern. Despite years of efforts, despite the good will and flexibility that developing countries have displayed in multilateral organizations, it is shameful that they are still coming up against a lack of political resolve in developed capitalist countries, particularly in the United States, to begin a just and reasonable negotiating process to deal with and solve the problems of international economic relations.
The economic picture in 1985, and so far in 1986, and its main trends, confirms that the continuance of the present system of international economic relations perpetuates a state of economic instability and crisis. Even in industrialized countries an unprecedented imbalance in trade and financial relations was recorded during this period, while the net transfer of resources from developing to developed countries continued.
The majority of underdeveloped countries experienced negative or zero growth in their per capita gross national product in 1985. In Latin America, in particular, national income per capita decreased for the fifth consecutive year; and in the case of Africa this indicator is lower now than it was 15 years ago.
Sustained high interest rates, increased trade protectionism, growing manipulation of commodity prices, including the collapse of oil prices, to which there is no end in sight and which has had disastrous effects on the economies of many underdeveloped countries, as well as monetary speculation and unilateral variations in exchange rates, are evidence of an international economic order which is unjust and at a critical stage.
Unequal flows, the increasing deterioration of the terms of trade, subsidized agricultural production, dumping and the flight of capital to the major financial centers in the United States and Western Europe are problems which, far from being resolved, have become more entrenched in the system, thus widening the abyss between developed and developing countries.
Several years ago before this Assembly President Fidel Castro defined the untenable situation and the nature of the foreign debt as plunder. At the fortieth session of the Assembly my delegation joined other heads of delegations, including a great number of Heads of State or Government, to draw attention to the alarming nature of the third world's foreign debt as epitomizing, the distortions I have described. A large number of the delegations present expressed the opinion that the disproportionate external indebtedness of developing countries was a product of the old, unjust and irrational order prevailing in international economic relations, we stated that the decisive solution of this problem was essential and could not be postponed, and that it was an illusion to think that it could be resolved through mere palliatives, debt renegotiation and traditional prescriptions.
Only a few days ago, at the already historic eighth summit Conference of non-aligned countries, the Heads of State or Government of a large number of third-world countries confirmed this reasoning in their statements and decisions and reiterated their alarm at the political and social consequences which the persistence and growth of the foreign debt could have.
For some time now, Cuba has referred, on the basis of criteria and data analytically drawn from internationally recognized sources, to the unpayable and noncollectable nature of the debt. Recent world economic, social and political developments confirm our contention.
Today, the foreign debt of developing countries is a far more serious problem than it was a year ago. It is larger, the possibilities of repayment are even less, and a number of economic, social and natural problems have compounded and complicated the difficulties of the situation. Credit terms offered by international financial institutions have not improved, economic growth is not gaining momentum and development faces ever greater obstacles. In sum, the crucial demands made by developing countries in various groups and forums have been rejected or ignored and the political and social dangers already foreseen are becoming ever more threatening.
In this context, the imperialists continue to strive to preserve their interests. The United States Government's much lauded Baker plan proved inadequate and not in keeping with the magnitude of the problem.
As the Non-Aligned Movement and the Group of 77 have repeatedly said, the foreign debt is a political problem, the roots of which are to be found in the unjust international economic order impressed on us. Responsibility for its solution must be shared by the developed creditor countries and the international financial and banking institutions.
In line with historical and present reality, we are, in the final analysis, compelled to reiterate that our countries are not debtors but creditors; creditors because of the sweat, the blood and the wealth extracted from our peoples during centuries of the colonial exploitation that led to the development of today's powerful capitalist economies; creditors because of the resources stolen from us, day after day, through unfair trade; creditors because of the capital which flows from our countries towards developed countries in search of what are inordinately high and unjust interest rates.
The United Nations cannot remain aloof or fail to contribute actively to the solution of this problem. If its main organ, the General Assembly, did not devote the greatest attention to this matter it would be failing to fulfill its duties under the Charter.
Cuba reaffirms once again its firm conviction that the foreign debt of the third world cannot be paid and must, therefore, be written off; that the resources required to meet these obligations without affecting the financial community might be found in a reasonable reduction in expenditure on armaments, which endangers the lives of all human beings, rich and poor alike; and that the sole, real and lasting solution to this and other similar problems relating to the survival of the majority of the people on this planet lies in development and the implementation of the new international economic order approved by this Assembly in 1974.
He repeatedly ask ourselves how long the peoples can endure this heavy burden; how long it will be before the international community takes effective action to save the lives of millions of people and provide a more dignified life for many more whose existence is now short and painful? What should the United Nations role be in this endeavor?
He hope that the forty-first session of the General Assembly will give new life to the principles and instruments adopted on this question, such as the new international economic order, the Charter of Economic Rights and Duties of States and the International Development strategies, which continue to have full validity. We look forward to the ratification of the Convention on the Law of the Sea by all States, to prevent the indiscriminate exploitation of the oceans and sea-bed by imperialist countries possessing sophisticated technologies. We hope that serious thought will be given to these matters by those that wish to perpetuate an order which endangers the peace and stability of the world we all share.
The history of Latin America is to a large extent a history of united States aggression against Latin American peoples for the purpose of plundering their natural resources and subjecting them to domination. Many chapters in that long and sad history refer to Cuba. For 25 years, and to this day, the United States has continued to impose an illegal economic blockade against our country, a blockade that has been extended by the present Administration. It continues to conduct spy flights, in violation of our air space, and the Guantanamo Naval Base, a putrid excrescence of empire, remains entrenched on our territory, against the expressed will of our people and Government.
A similar and more recent case is that of Nicaragua, whose right to self-determination is violated by continued acts of aggression organized and financed by the United States with the support of its allies in the region. The dirty war against the people of Sandino has caused the Nicaraguans heavy losses and led the Latin American peoples and States to understand ever more clearly that, as long as imperialism persists, they will suffer the same fate as the Nicaraguan people when they choose to take the road towards true independence.
We recently witnessed the predominance of the United States Government when it unscrupulously vetoed a draft resolution in which the Security Council requested strict observance of the findings of the International Court of Justice related to activities against Nicaragua. In Harare, the Heads of State or Government of the non-aligned countries condemned the rejection of the Court's decision by the United States Administration as a flouting of international law.
Mankind must not allow a country - no matter how powerful - to violate international law with impunity. Disregard for the Court's findings and the subsequent veto of a draft resolution in the Security Council are further steps in the United States aggressive escalation in the region which deserves our strongest condemnation.
The history of the more than seven years that have elapsed since the triumph of the Sandinista Revolution has shown the flexible negotiating position of the Nicaraguan Government, while revealing the real designs of the present United States Administration, which obstructs peace efforts to achieve a negotiated political settlement tb the Central American crisis.
At their Summit Conference, the non-aligned countries expressed condemnation of the escalation of aggression and attacks against Nicaragua, particularly the violation of its airspace and territorial waters, the holding of international maneuvers and other acts of intimidation, the use of neighboring countries as bases for aggression and the training of mercenary groups. They term those actions "terrorist practices". They likewise condemned as illegal and immoral the United States appropriation of funds to finance mercenary forces, while emphasizing that it is not only a violation of Nicaragua's sovereignty and independence but also an attack on the principles and objectives of the Non-Aligned Movement and a violation of the United Nations Charter.
The crisis in El Salvador is ever more serious. Despite United States imperialist's sustained support for the genocidal regime, the people's support for the struggle of Salvadorian patriots rallied around the Farabundo Marti Front for National Liberation-Revolutionary Democratic Front (FMLN-FDR) continues to grow.
The Eighth Summit Conference of the Non-Aligned Movement, recalling General Assembly resolution 39/119 which called on all States to refrain from interference in the internal affairs of El Salvador, reiterated its appeal to the United States Administration to take a constructive stand in favor of a political solution of the Salvadorian conflict.
Cuba supports a negotiated settlement to the conflict in Central America, including a United States commitment to renounce its aggressive actions against the Nicaraguan people and favor a negotiated political solution in El Salvador.
My country supports Latin American efforts to seek a negotiated solution in the context of which action by the Contadora and Support Groups, in spite of all the difficulties, are an expression of the wish of Latin American countries that their sovereignty be respected without the interference of the big Power to the North.
Our America has been the theater of imperialist intervention. If we were to mention all United States interventions in Latin America - from Mexico to Argentina, from Cuba to Grenada, from the Dominican Republic and Haiti to Colombia
and should we include the regimes installed or kept in power through open imperialist intervention, the map of the continent would be filled in without exception.
We must therefore reiterate our solidarity with the struggle for independence, freedom and development of the peoples of our region; with the heroic Chilean people, facing the cruel and pro-imperialist Pinochet regime, which has currently stepped up terror and repression and for which, sooner rather than later, the great vistas depicted by Salvador Allende shall be open; with Peru, that suffers pressures from the International Monetary Fund (IMF); with Panama, that demands respect for the Canal Agreements and faces an imperialist campaign of destabilization; wit** Bolivia, claiming its right to a recognized, useful, sovereign and free outlet to the sea; with Guatemala, which for more than 30 years has been suffering the most cruel repression by pro-imperialist military regimes which assassinated more than 80,000 citizens and labeled them as "missing"; with Paraguay, where the long-standing Stroessner tyranny drains the nation's blood; with Haiti, striving to get rid of a "made in USA" Duvalierism without Duvalier; with all the peoples who have had to face the consequences of imperialist penetration and domination.
We condemn the presence of imperialist military bases in Puerto Rico, Guantanamo, the Malvinas Islands and other parts of our America, which are a true threat to the security of our countries and to peace in the region. As President Fidel Castro recently said:
"In the Middle East and the North of Africa, Cuba has been, is and will always be in solidarity with the just struggle of the Arab peoples, victims of imperialist and Zionist aggression. Cuba resolutely supports the Palestine
Liberation Organization (PLO) and embraces the noble cause of the Palestinian people and their right to independence and a national State. Disregard of those rights cannot last forever nor will it be possible to envisage peace in the Middle East while such monstrous injustice continues to exist." Cuba calls for the convening under United Nations auspices of an international peace conference on the Middle East, with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO).
Earlier this year we condemned the unjustified act of aggression against Libya by the United States which left a toll of hundreds of dead and wounded and many material losses. Regrettably, this Organization was unable to condemn that despicable act because of the abuse by sense countries of their veto power in the Security Council.
Cuba reiterates its well-known stand on the need to persevere in efforts to put an end to the Iraq-Iran war, establish peace and initiate the process of recovery from the damages caused by a conflict which should never have begun.
Cuba supports the just cause of the Lebanese people for national unity and peace. It supports the people of Cyprus in its struggle to defend its national unity, sovereignty, territorial integrity and non-alignment.
Cuba reiterates its repudiation of-the continued United States military presence in Taiwan, an inseparable part of the People's Republic of China.
Cuba expresses its strongest solidarity with the Democratic People's Republic of Korea in its struggle for the peaceful reunification of the country and the withdrawal of United States occupation troops from the South of the peninsula. We reiterate our position that the next Olympic Games should be shared by North and South Korea, otherwise Cuba shall not participate in an event which will serve only to support one of the most repressive and discredited regimes in the world. Cuba supports efforts to seek a negotiated political solution to the situation in South-West Asia, with strict respect for Afghanistan's sovereignty.
In the present world millions of human beings long for peace. However, a look around us suffices to realize the extent to which mankind is threatened today by war and destruction.
In fact it is not a question of one war but of many wars provoked by colonialism, which refuses to disappear, and by neo-colonialism, which has followed it.
The Sahraoui people are still unable to exercise their right to self-determination and independence, notwithstanding their readiness to negotiate a just and definitive solution to the conflict in their region. The fighters of the Polisario Front, representatives of the people of the Sahraoui Arab Democratic Republic, are faced with the obstinate refusal by the Government of Morocco to discuss the implementation of the resolutions of the Organization of African Unity and of the General Assembly. My country reaffirms its support for the Sahraoui people and urges the countries which have not yet done so to recognize the Sahraoui Arab Democratic Republic.
A similar situation developed in the south Atlantic with the British military occupation of the Malvinas Islands, which in 1982 brought mourning to two States Members of this Organization. The united Nations has been unable to ratify Argentina's sovereignty over the Malvinas Islands only because of the United Kingdom's refusal to recognize it and its insistence on perpetuating that colonial anachronism. Several resolutions by this Assembly provide for a negotiated solution of this dispute, which should be settled through negotiations as soon as possible.
Puerto Rico continues to be under the colonial domination of the United States of America despite the subterfuges by consecutive United States administrations to cover up that fact. Recently the United Nations Committee on decolonization adopted a resolution on the colonial situation of the people of that country, recognizing their right to independence and self-determination, their Latin American and national identity, and the need for the Committee to continue to devote its attention to the issue after having heard several dozen petitioners,
representing all political views in the country, all of whom agreed that Puerto Rico was a united States dependency and therefore was fully entitled to choose freely its political status.
Before concluding my statement I should like to mention an issue which will undoubtedly have a bearing on our work. We are taking part in this forty-first session under the shadow of the financial uncertainty created by the policy of blackmail and pressure exerted by the United States Government against democratic multilateral organizations. The United Nations Educational, Scientific and Cultural Organization (UNESCO) has already been under such pressure because of its work, which is consistent with the will of the international majority, and we are now witnessing new attempts by the United States Government to undermine the principles of the United Nations through immoral pressure which constitutes blatant violations of the Charter. It is true that the Organization requires administrative and managerial adjustments, but it is sheer fiction to call a political phenomenon, which has its roots in the design of one Government to subject the action of States in United Nations forums to its own will, a "financial crisis". The Kassel um amendment and other legal schemes of the United States roust not hang over our heads like so many swords of Damocles. The mere formulation of such schemes by United States legislative bodies is not enough, for those very bodies have established international commitments and obligations under the Charter of the United Nations.
The problem we are facing is political and therefore it requires political solutions. Cuba will do its best to contribute to an improvement of the administrative and budgetary management of the Organization and will support any initiative honestly aimed in that direction. At the same time, Cuba will condemn and oppose actions which are directed against the democratic integrity of the
Organization or which try to suppress, weaken or derail Programs of interest to the majority of the States Members of the United Nations.
At this time when the future of the United Nations is threatened, it is imperative that all those who believe in the Organization should .reassert its principles and support its work on behalf of peace, development and the well-being of our peoples.
Only a week ago, from this rostrum, we expressed Cuba's views regarding the situation in southern Africa. We reiterated our solidarity with the struggle of the peoples of South Africa and Namibia against apartheid and for freedom and independence. Twenty years have elapsed since the United Nations terminated South Africa's Mandate over Namibia and assumed direct responsibility for the Territory. Since then, that decision has been ratified by the Security Council and many international organizations. The International Court of Justice, for its part, has declared that the continued occupation of Namibia by South Africa is illegal and constitutes a violation of international law. The United Nations has been quite clear concerning the obligation of South Africa to withdraw from Namibia and by resolution 435 (1978) it adopted a universally accepted plan for the establishment of Namibia's independence.
Efforts by the international community have, however, come up against the arrogance of racist South Africa which, protected by its shameless alliance with the Government of the United States and supported by other members of the North Atlantic Treaty Organization (NATO), has not only remained illegally in Namibia -where it has also set up the heinous apartheid system - but has also turned it into a launching pad for its acts of aggression against independent neighboring States, in particular against the People's Republic of Angola, making southern Africa one of the most dangerous centers of tension today.
As President Fidel Castro aptly pointed out,
"Apartheid is a direct consequence of the colonial system, of the brutal manner in which the African peoples were forcibly deprived of their lands and natural resources and their children enslaved and sold the world over. Apartheid has endured solely because of the support extended to it by the United States and NATO countries, which have in South Africa a strategic ally, a source of raw materials, a market for investments and profits for the transnational corporations, at the expense of the sweat and blood of millions of Africans."
Therein lies the meaning of the commitment of those countries to Pretoria: defense of the sordid interests of their corporations, it is truly a commitment to destroy human dignity, to exclude all possibility of independence, to spread the cancer of apartheid to the rest of the continent and to subject it to neo-colonial and imperialist exploitation. For that reason the struggle for Namibia's independence necessarily requires the eradication of apartheid.
The powerful movement that threatens to bring down the corrupt structure of the opprobrious system in South Africa and crown with victory the heroic struggle of the Namibian people is now joined by an international consensus in favor of the immediate implementation of Security Council resolution 435 (1978) and of the imposition of sanctions on South Africa to compel it to abide by the will of the United Nations.
President Fidel Castro proclaimed at Havana:
"Both the Yankee imperialists and the South African racists are doing everything possible to have Cuban internationalist troops withdraw from Angola and are trying to make their withdrawal a condition of Namibia's independence. The Governments of Angola and Cuba have jointly replied:
Implement resolution 435 (1978) on Namibia, cease all threats against Angola, stop the foul war and support for mercenaries: then the gradual withdrawal of the 20,000 Cuban fighters who are defending strategic lines in southern Angola will begin. The rest of the Cuban military personnel will be withdrawn only when the sovereign Governments of Angola and Cuba deem it unconditionally proper.'"
"The true key to the question is that as long as apartheid exists in South Africa, as long as that country is ruled by a racist and fascist Government there will be no security for Angola or for any other country in southern Africa and the independence of Namibia will be nothing more than fiction." I must reiterate that Cuba is ready to stay in Angola, in fulfillment of its internationalist duties, for as long as necessary - that is to say, until threats against the territorial integrity, independence and sovereignty of Angola have ceased, until apartheid has disappeared and Namibia is independent.
The tine has come to translate words into action. This Assembly oust demand that the comprehensive mandatory sanctions envisaged in Chapter VII of the United Nations Charter be imposed against the racist South African regime. The so-called linkage, which the imperialists and their partners in Pretoria use as a pretext for obstructing Namibia's independence, must be firmly rejected. The Security Council must ensure the implementation without further delay of resolution 435 (1978). We must condemn the shameful alliance of imperialism and Herr Botha's Boer fascism and demand the immediate cessation of the in famous imperialist support for apartheid. It is absolutely necessary to increase and broaden the economic, political and military assistance to the liberation movements in southern Africa so that they may continue to wage successfully their liberation war for independence and social justice and against racist fascism and apartheid. Further, we must strengthen our political and material solidarity with the front-line States in their struggle against the aggression of the apartheid regime.
Each day, each hour, that brings us closer to the collapse of apartheid in South Africa will be one day, one hour, less of blood and pain for the peoples who suffer under and struggle against oppression and of shame for mankind.
Those peoples and their struggling vanguards share the glory - as President Fidel Castro asserted in Harare -
"of having shown the world that today, as yesterday and tomorrow, nothing can stop the march of history; no force in the world can keep human dignity and freedom indefinitely in chains".



